DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 09/22/2021 responsive to the Office Action filed 04/22/2020 as been entered. Claim 1 has been amended. Claims 3-5 have been canceled. Claims 9-20 were previously withdrawn. Claims 1-2 and 6-20 remain pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered. 

Response to Arguments

Applicant’s arguments, see Amendment, filed 09/22/2021 in pages 7-8, with respect to the rejection of claim 1 under 103 have been considered and are addressed in the revised rejection. New ground(s) of rejection is made in view of Altonen et al. (US 2013/0224327-of record) in view of Moore, Jr. et al. (US 2003/0025240).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327-of record) in view of Moore, Jr. et al. (US 2003/0025240).

With respect to claim 1, Altonen teaches an interchangeable mold for creation of injection molded components (“a mold assembly 328”, Pa [0064]; “the support plates 378, 380 may receive molds having a variety of different mold cavity shapes”, Pa [0068]; “injection molds”, Pa [0001]), the interchangeable mold comprising: 
a component mold (“a mold 370”, Pa [0064]) comprising: 
a top portion of the component mold (“a first side 372”) comprising a first sheet of a first material having a first thickness, and 
a bottom portion of the component mold (“a second side 374”) comprising a second sheet of the first material having a second thickness, the top portion of the component mold and the bottom portion of the component mold defining a component profile (“The first side 372 and the second side 374 form a mold cavity 376 therebetween.”) and consisting essentially of a metal material (“the 
a base mold (“support plates 378, 380”, Pa [0064]) comprising: 
a top portion of the base mold (“a first support plate 378”) comprising a second material having a third thickness, the top portion of the base mold accommodating a profile of the top portion of the component mold, and 
a bottom portion of the base mold (“a second support plate 380”) comprising the second material having a fourth thickness, the bottom portion of the base mold accommodating a profile of the bottom portion of the component mold (“The mold 370 may include a complementary feature so that the mold may fit around (FIG. 5B), within (FIG. 5C), or upon (FIGS. 5D and 5E) the posts 381.”, “the support plates 378, 380 may receive molds having a variety of different mold cavity shapes.”, Pa [0068]), 
wherein the top portion of the component mold is configured to detachably affix to the top portion of the base mold, and wherein the bottom portion of the component mold is configured to detachably affix to the bottom portion of the base mold (“the support plates 378, 380 may receive molds having a variety of different mold cavity shapes.”, Pa [0068]; “The projection of the cooling line, the post 381, and the mold 370, in FIG. 5B, can be configured together in any workable combination either as a unitary 
Altonen does not explicitly teach that (a) the first thickness and the second thickness are each less than the third thickness and less than the fourth thickness and (b) the first thickness and the second thickness are between 2 mm to 20 mm, respectively. 
As to (a), since Altonen teaches using molds having a variety of different mold cavity shapes (Pa [0068]) and shows that the thickness of the component mold (“370” or “374”) is less than the thickness of the base mold (“380”) in examples of Figs. 5B and 5C, one would have found it obvious to modify a mold including a top portion and a bottom portion each having thinner thickness than the thickness of the support plate for the purpose of forming a thin injection molded component according to the drawings. It has been held that While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).
As to (b), Altonen further teaches that a cooling complexity level one mold assembly 328 comprises one or more cooling lines 382 formed in one or more of the base mold (“The first and second support plates 378, 380”) and because the top and bottom portions of component mold (“the first and second sides 372, 374”) are made from a highly thermally conductive material, heat flows through the component mold (“the first and second sides 372, 374”) to the base mold (“the support plates 378, 380”) at a rate that is sufficient to cool plastic in the mold cavity 376 in an acceptable amount of time (Pa [0064]). 

Therefore, one would have found it obvious to select the optimum thickness of the top portion and the bottom portion of the component mold according to the metal used therein by routine experimentation for the purpose of improving the cooling capabilities of the component mold so for heat to flow through the component mold (“the first and second sides 372, 374”) to the base mold (“the support plates 378, 380”) at a rate that is sufficient to cool plastic in the mold cavity 376 in an acceptable amount of time. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 6, Altonen as applied to claim 1 above further teaches that the base mold comprises at least one heat dissipation channel (“One or more cooling lines 382 may be formed in one or more of the support plates 378, 380.”, Pa [0064]).

With respect to claim 7, Altonen as applied to claim 1 above further teaches that the component mold comprises at least one recess to accommodate an insert (“The posts 381 can be configured to fit together with recesses in the mold 370”, Pa [0065]).
Note that the recitation “to accommodate an insert” is an intended use since Altonen’s mold is capable of performing the claimed function. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 8, Altonen as applied to claim 1 above further teaches a second component mold comprising: a top portion of the second component mold, and a bottom portion of the second component mold, the top portion of the second component mold and the bottom portion of the second component mold defining a second component profile (“the support plates 378, 380 may receive molds having a variety of different mold cavity shapes.”, Pa [0068]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327-of record) in view of Moore, Jr. et al. (US 2003/0025240) as applied to claim 1 above, and further in view of Kamei (US 2018/0022882-of record).

With respect to claim 2, Altonen as applied to claim 1 teaches the material of the component mold (“a mold 370”), but is silent to a material of the base mold (“support plates 378, 380”).
In the same field of endeavor, a mold for injection molding, Kamei teaches that the blend is directly injected into a mold, and heated in the mold to cause a polymerization to obtain a cured product (Pa [0107]), and the mold used is not necessarily an expensive mold having high rigidity, and a mold made of a resin or the like can be used (Pa [0108]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Altonen with the teachings of Kamei so that the one would make the base mold of a resin for the purpose of high rigidity and low cost.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUNJU KIM/Examiner, Art Unit 1742